                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOSEPH JUAN BUTTERCASE,             )
                                    )
                Petitioner,         )                        8:18CV131
                                    )
           v.                       )
                                    )
SCOTT R. FRAKES, Director,          )                         ORDER
Nebraska Department of Correctional )
Services,                           )
                                    )
                Respondent.         )
                                    )


        IT IS ORDERED that Respondent’s Motion for Extension of Time to File Brief
in Response to Petitioner’s Motion to Stay (filing no. 78) is granted. Respondent shall
file a brief, and evidence if desired, responsive to Petitioner’s Motion to Stay (filing
no. 73), on or before November 18, 2019. My chambers shall calendar this matter to
bring this file to my attention upon the filing of Respondent’s brief.

      DATED this 31st day of October, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
